Citation Nr: 1341501	
Decision Date: 12/17/13    Archive Date: 12/31/13

DOCKET NO.  03-01 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to a disability rating in excess of 10 percent for service-connected residuals of fracture to right pelvis and right acetabulum.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to November 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In December 2008, the Veteran and his brother, R.O., testified before a Decision Review Officer.  The Veteran also testified before the undersigned Veterans Law Judge via video conference in November 2013.  Transcripts from both hearings are associated with the evidentiary record.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims, which contains the November 2013 video conference hearing transcript.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

For reasons discussed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


REMAND

Service connection has been established for residuals of a fractured right pelvis and acetabulum.  See October 1995 rating decision.  The evidence shows that the Veteran fractured his right pelvis and acetabulum in a motor vehicle accident (MVA) that occurred during service in July 1971.  

The Veteran is seeking service connection for a low back disability.  He has asserted that he injured his low back during the July 1971 MVA.  In the alternative, he has asserted that his low back disability developed as a result of the limping and leg shortening caused by his service-connected residual fractured pelvis and acetabulum disability.  

The service treatment records (STRs) show that the Veteran was involved in a MVA in July 1971, after which he was hospitalized and treated for several injuries, including a fractured right acetabulum and severe contusion to the lumbosacral region.  The STRs do not contain a report of medical examination conducted at separation from service in November 1973; however, the Veteran has reported that he has continued to experience back pain since the in-service MVA, although he testified that he did not seek medical treatment for his back pain until 1994, when the pain worsened.  

The post-service medical evidence shows the Veteran has complained of and sought treatment for chronic low back pain since December 2000 and that he has consistently attributed his low back pain to the July 1971 MVA.  Review of the record shows he has been diagnosed with mild to moderate degenerative disc and joint disease at multiple levels.  See July 2008 VA Joint examination.  

The physician who conducted the July 2008 VA examination opined that it is less likely as not that the Veteran's current lumbar spine disability was caused by or is a result of service, noting (1) there is no relationship of the 1971 MVA with lumbar contusion to the current back pain, (2) there is no noted continuing disability with the back during service or at separation, and (3) there are no complaints regarding the back until 1996, when the Veteran reported there was no trauma associated with the onset of his back pain.  The July 2008 VA examiner further opined that there is no cause for the right hip injury to have caused the low back pain, as there was no evidence of gait disorder or leg shortening on examination.  

The July 2008 VA opinion is considered competent medical evidence; however, the opinion is inadequate for the following reasons.  First, it does not appear that the VA examiner considered the lay evidence of continued back problems during and after service, as he stated there is no noted continuing disability during service.  In this regard, the Veteran testified that, while he did not seek treatment for his back until the 1990s, he used pain meds and a heating pad to treat his continuing pain over the years.  The Veteran's testimony in this regard is considered competent.  In this regard, a VA examination must consider lay evidence of in-service incurrence or continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The Board also finds that the VA opinion provided with respect to the secondary service connection aspect of this claim is inadequate.  Indeed, the VA examiner failed to provide an opinion regarding whether the Veteran's low back disability is aggravated by his service-connected residual pelvis and acetabulum disability.  In addition, while the VA examiner noted that a gait disorder and leg length discrepancy were not found at the July 2008 VA examination, there is medical evidence of record which shows the Veteran's service-connected residual pelvis and acetabulum disability have been manifested by a leg length discrepancy and altered gait during the appeal period.  The VA examiner also failed to reconcile his statement with the evidence of abnormal weight-bearing found on examination.  See December 2002 rating decision.  The Veteran also testified that his left leg is still shorter than his right, despite the VA examiner's report that his legs were the same length.  

Based on the foregoing, the Board finds that the July 2008 VA opinion is inadequate because the examiner failed to consider all relevant facts in this case, including the competent lay evidence of continuity of symptomatology after service and the findings of a gait disorder and leg length discrepancy during the appeal period.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof).  The Board also notes that, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As such, the Board finds that an additional medical opinion is needed with respect to whether the Veteran's current low back disability was incurred in or is otherwise related to his military service, to include the July 1971 MVA, or whether the current low back disability is proximately due to, the result of, or aggravated by his service-connected residual right pelvis and acetabulum disabilities.  

The Veteran is also seeking a higher disability rating for his service-connected residual right pelvis and acetabulum disabilities.  At the November 2013 hearing, the Veteran testified regarding his current symptoms, including right hip tenderness and pain, which results in stiffness and limping.  He testified that his left leg is shorter than the right and that his left shoe wears out.  As noted, while the VA examiner noted that a gait disorder and leg length discrepancy were not found at the July 2008 VA examination, he did not reconcile these findings with the evidence of abnormal weight-bearing also found on examination.  Nor did the examiner address the other medical evidence of record which shows the Veteran's service-connected residual pelvis and acetabulum disability have been manifested by a leg length discrepancy and altered gait during the appeal period.  

In evaluating this claim, the Board also notes that more than five years have passed since the Veteran was last afforded a VA examination.  Based on the foregoing, the Board finds the evidence of record is inadequate for the Board to render a fully informed decision as to the proper disability rating for the Veteran's service-connected residual right pelvis and acetabulum disabilities.  Therefore, to ensure that the record reflects the current severity of the Veteran's service-connected disability, the Board finds that a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate this disability.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Finally, the Board notes that the evidentiary record contains VA outpatient treatment records dated from 1996 to 2008.  On remand, any outstanding VA treatment records dated from 2008 to the present should be obtained and associated with the record.  

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claim, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records dated from July 2008 to the present and associate them with either the paper or paperless claims file (Virtual VA).  Duplicate treatment records need not be associated with the record.  Any negative attempts to obtain this evidence must be documented in the claims file.  

2. Ask the Veteran if and where he has received private treatment for his back or leg.  If he answers in the affirmative, obtain treatment records in the usual manner.  

3. Once all records have been associated with the claims file, or it has been determined that either the records do not exist or that further efforts to obtain them would be futile, request that the July 2008 VA examiner review the claims file, including this remand, and provide an addendum to his previous examination report that addresses the following: 

(a) Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current low back disability was incurred in or is otherwise related to his military service, including the motor vehicle accident in July 1971? 

In answering the foregoing, the examiner must acknowledge and discuss the competent lay evidence of continued low back pain and problems during service and the lay evidence of continuity of symptomatology after service. 

(b) Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current low back disability is caused by or proximately due to his service-connected residual right pelvis and acetabulum disability, to include any manifestation thereof and the functional impairment caused thereby?  

(c) Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's current low back disability is aggravated by his service-connected residual right pelvis and acetabulum disability, to include any manifestation thereof and the functional impairment caused thereby?  

In answering the foregoing, the examiner should note that aggravation connotes a permanent worsening above the base level of disability, not merely acute and transitory increases in symptoms or complaints. 

(d) A rationale must be provided for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report and explain why this is so. 

4. Thereafter, schedule the Veteran a VA examination to determine the current nature and severity of his service-connected residuals of fractured right pelvis and acetabulum.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

Any indicated evaluations, studies, and tests should be conducted.  In this regard, the examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected residual right pelvis and acetabulum disability, including whether the disability results in a leg length discrepancy.  The examiner should also provide the range of motion and muscle strength tests for the Veteran's right hip.  

The examiner must also specifically address the impact his service-connected residual right pelvis and acetabulum disability has on the Veteran's employability.  

All opinions expressed should be accompanied by supporting rationale.  

5. After all of the above actions have been completed, readjudicate the claim on appeal.  If the claim remains denied, issue to the Veteran and her representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may result in the claim being rated on the evidence of record or denial of the claim.  38 C.F.R. § 3.655 (2012).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


